DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 and 6/17/2020 were filed on/after the mailing date of the application on 4/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a superimposing section, a chroma key generation section, and a composing section in claims 1-3 and 8-12; a reprojection section in claim 2; an image generation device, a first superimposing section, a chroma key generation section, a first reprojection section, a composing section, a second reprojection section, and a second superimposing section in claims 4-5; a distortion processing section in claim 11; a post-processing section in claim 12; and a rendering section, a chroma key generation section, and a composing section in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 9 of copending Application No. 16/590,957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 10, and 12 in the current application are broader than claims 1, 4-6, and 9 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1-3, 6, 10, and 12 in the current application are broader
Below is a table indicating the corresponding relationship between claims 1-3, 6, 10, and 12 of the current application and claims 1, 4-6, and 9 of U.S. Application No. 16/590,957.
Current Application
U.S. Application No. 16/590,957
1
1
2
5
3
6
6
9
10
1
12
4


To perform analysis required, claim 1 of the current application is compared to claim 1 of U.S. Application No. 16/590,957. 
Claim 1: Current Application
Claim 1: Application No. 16/590,957
An image generation device comprising: 










a superimposing section configured to superimpose a computer graphics image on a captured real space image to generate a provisional superimposed image; 






a composing section configured to mask the provisional superimposed image with the chroma key image, to thereby generate a composed chroma key image, wherein the composed chroma key image is superimposed on the captured real space image to generate an augmented reality image.


a rendering unit configured to carry out rendering of an object of a virtual space and an object of a real space and carry out rendering of expression relating to light of the virtual space with respect to the real space to generate a computer graphics image; 

a superimposing unit configured to superimpose the computer graphics image on a photographed image of the real space to generate a provisional superposition image; 



a synthesizing unit configured to generate a synthesized chroma key image used for being superimposed on the photographed image of the real space to generate an augmented reality image by applying a mask to the provisional superposition image by the chroma key image, 

wherein the chroma key generating unit employs a region of the real space in which the object of the virtual space is not rendered as a chroma key region and does not employ a region of the real space in which the expression relating to the light of the virtual space exists as a chroma key region.


	As seen in the analysis above, claim 1 of the current application is clearly broader than claim 1 of US Application No. 16/590,957. Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claim 2-3, 6, 10, and 12 of the current application, as limitations in claims 2-3, 6, 10, and 12 are similarly recited as the limitations in the conflicting claims 1, 4-6, and 9. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rublowsky et al. (US 2015/0260474, hereinafter Rublowsky).
Regarding claim 6, Rublowsky teaches an image generation device (a method of conducting a real-time augmented reality training session, claim 13) comprising:
superimposing a computer graphics image (CAD model with static or dynamic game graphics as shown in fig. 3D; CAD model with video imagery, [0083]) on a captured real space image (binocular video feed as shown in fig. 3B; claim 11: binocular cameras mounted to the headset so as to capture images of the physical environment corresponding to at least part of a trainee’s natural field of view and to output said images as a binocular video feed; the physical environment as viewed by the binocular cameras 28, [0057] and fig. 3B; surfaces with CAD model which corresponds to surfaces in the physical environment 20, [0083]) to generate a provisional superimposed image (CAD model filled with video graphic images, [0057-0058] and fig. 3D; [0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a 
performing chroma key processing to thereby generate a chroma key image (traveling matte or mask; fig. 3C; [0057]: The CAD model view is subtracted from the binocular camera 28 view using machine vision techniques to identify the outlines of objects which are in the binocular camera view but not in the CAD model of the physical environment 20. The identified outlines of the objects are filled in to create a real-time binocular traveling matter 31 shown in fig. 3C; [0060]: The traveling matte 31 can also be produced by identifying within the imagery of the physical environment 20 produced by the binocular cameras 28 those portions of surfaces in the CAD model which have been virtualized, i.e. to which game imagery is applied, and which are visible to the binocular cameras 28; [0062]: Using chroma keying is one approach to solving the problem of identifying the physical structures 47 and trainees in the physical environment 20 … Chroma keying is accomplished by coloring the physical environment with one or more selected colors which are evenly illuminated. The chroma key coloring consists of specific colors applied to different surfaces of the physical environment 20; [0078]: a traveling matte is a mask used to determine the portions of the video feed from the binocular cameras 28 which are to be removed and replaced by video images); and 
masking the provisional superimposed image with the chroma key image ([0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a virtual video feed which contains only the video imagery as projected on the CAD model), to 
wherein the composed chroma key image (image 35, fig. 3E) is used for being superimposed on the captured real space image (fig. 3B) to generate an augmented reality image (final augmented reality image, fig. 3F; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35, which contains video graphic images, which are then composited with the video feeds from the binocular cameras 28. Compositing the binocular video graphic images video feed 35 replaces, on a pixel for pixel basis, the parts of physical reality imaged in fig. 3B to create the final augmented reality presented to the trainee on the binocular display 30 as shown in fig. 3F; [0079]: A compositor is defined as a processor such as the onboard processor 36 or the server 19 running a video compositing software connected to the binocular video feed 62, 64 of the physical environment, and connected to the source of video game imagery mapped to the physical environment, the compositor forming the source of composited video, wherein the supply of binocular video feed of the physical environment is combined through a traveling matte formed by those portions of the physical environment marked or identified as described with respect to FIGS. 3A-3F or by visual signatures which are .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rublowsky.
Regarding claim 1, Rublowsky teaches an image generation device (augmented reality system, [0003]) comprising:
a superimposing section (compositor, fig. 7 and [0079]) configured to superimpose a computer graphics image (CAD model with static or dynamic game graphics as shown in fig. 3D; CAD model with video imagery, [0083]) on a captured real space image (binocular video feed as shown in fig. 3B; claim 11: binocular cameras mounted to the headset so as to capture images of the physical environment corresponding to at least part of a trainee’s natural field of view and to output said images as a binocular video feed; the physical environment as viewed by the binocular cameras 28, [0057] and fig. 3B; surfaces with CAD model which corresponds to surfaces in the physical environment 20, [0083]) to generate a provisional superimposed image (CAD model filled with video graphic images, [0057-0058] and fig. 3D; [0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a 
a chroma key generation section (matte processor, fig. 7 and [0078]) configured to generate a chroma key image (traveling matte or mask; fig. 3C; [0057]: The CAD model view is subtracted from the binocular camera 28 view using machine vision techniques to identify the outlines of objects which are in the binocular camera view but not in the CAD model of the physical environment 20. The identified outlines of the objects are filled in to create a real-time binocular traveling matter 31 shown in fig. 3C; [0060]: The traveling matte 31 can also be produced by identifying within the imagery of the physical environment 20 produced by the binocular cameras 28 those portions of surfaces in the CAD model which have been virtualized, i.e. to which game imagery is applied, and which are visible to the binocular cameras 28; [0062]: Using chroma keying is one approach to solving the problem of identifying the physical structures 47 and trainees in the physical environment 20 … Chroma keying is accomplished by coloring the physical environment with one or more selected colors which are evenly illuminated. The chroma key coloring consists of specific colors applied to different surfaces of the physical environment 20; [0078]: a traveling matte is a mask used to determine the portions of the video feed from the binocular cameras 28 which are to be removed and replaced by video images); and 
a composing section (matte processor and compositor, fig. 7, [0058] and [0079]) configured to mask the provisional superimposed image (fig. 3D) with the chroma key image (fig. 3C) ([0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, 
wherein the composed chroma key image (image 35, fig. 3E) is superimposed on the captured real space image (fig. 3B) to generate an augmented reality image (final augmented reality image, fig. 3F; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35, which contains video graphic images, which are then composited with the video feeds from the binocular cameras 28. Compositing the binocular video graphic images video feed 35 replaces, on a pixel for pixel basis, the parts of physical reality imaged in fig. 3B to create the final augmented reality presented to the trainee on the binocular display 30 as shown in fig. 3F; [0079]: A compositor is defined as a processor such as the onboard processor 36 or the server 19 running a video compositing software connected to the binocular video feed 62, 64 of the physical environment, and connected to the source of video game imagery mapped to the physical environment, the compositor forming the source of composited video, wherein the supply of binocular video feed of the physical environment is combined through a traveling matte formed by those portions of the physical environment marked or identified as described with 
As noted above, Rublowsky describes various components for performing the steps as outlined above, where some components may perform multiple steps, however, it would have been obvious to one of ordinary skill in the art that the system may have separate, distinct components for performing each step as outlined, yielding predictable results, without changing the scope of the invention. Moreover, the mere fact that a given structure is integral does not preclude its consisting of various elements. See Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969).
Regarding claim 2, Rublowsky teaches a reprojection section ([0017]: onboard processor) configured to convert the provisional superimposed image (CAD model with graphics as shown in fig. 3D) and the chroma key image (traveling matte or mask, fig. 3C) such that the provisional superimposed image and the chroma key image match a new viewpoint position or line-of-sight direction ([0017]: The onboard processor includes a video process which aligns the CAD model with the binocular video feed and creates a traveling matte using machine vision techniques to compare the CAD model with the binocular video feed and to identify objects in the video feed which are not in the CAD model; [0089]: The videogame engine, or videogame imagery comprises a computer program which generates images which may be displayed on the binocular display 20, or any digital or video display, the images are normally in the form of a computer model of the virtual world, which may be static or dynamic and which may change as a virtual 
Regarding claim 3, Rublowsky teaches wherein the captured real space image (video feed) that the superimposing section uses to generate the provisional superimposed image has a lower resolution ([0066]: to incorporate peripheral vision, the video feeds 74 must provide lower resolution visual acuity to the full extent of peripheral vision of 95-100 degree to the side and 60 degree above and 70 degree below the horizontal) than the captured real space image that is used to generate the augmented reality image (abstract: providing a visual path to the peripheral vision which is matched in luminance to higher resolution augmented reality images provided by the binocular displays).
Regarding claim 4, Rublowsky teaches an image generation system (augmented reality system, [0003]) comprising: 

an image generation device (processor 36; [0051]: An onboard processor 36 and a communication system 38 form a functional part of the headset 27; computer 70 comprising onboard processor 36, fig. 7),
wherein the image generation device includes 
a first superimposing section (compositor, fig. 7 and [0079]) configured to superimpose a computer graphics image (CAD model with static or dynamic game graphics as shown in fig. 3D; CAD model with video imagery, [0083]) on a captured real space image that is transmitted from the head-mounted display (binocular video feed as shown in fig. 3B; claim 11: binocular cameras mounted to the headset so as to capture images of the physical environment corresponding to at least part of a trainee’s natural field of view and to output said images as a binocular video feed; the physical environment as viewed by the binocular cameras 28, [0057] and fig. 3B; surfaces with CAD model which corresponds to surfaces in the physical environment 20, [0083]), to thereby generate a superimposed image (CAD model filled with video graphic images, [0057-0058] and fig. 3D; [0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a virtual video feed which contains only the video imagery as projected on the CAD model), 3Atty Docket No.: 545-883
a chroma key generation section (matte processor, fig. 7 and [0078]) configured to generate a chroma key image (traveling matte or mask; fig. 3C; [0057]: The CAD 
a first reprojection section ([0017]: onboard processor) configured to convert the superimposed image (CAD model with graphics as shown in fig. 3D) and the chroma key image (traveling matte or mask, fig. 3C) such that the superimposed image and the chroma key image match a new viewpoint position or line-of-sight direction  ([0017]: The onboard processor includes a video process which aligns the CAD model with the binocular video feed and creates a traveling matte using machine vision techniques to compare the CAD model with the binocular video feed and to identify objects in the video feed which are not in the CAD model; [0089]: The videogame engine, or 
a composing section (matte processor and compositor, fig. 7, [0058] and [0079]) configured to mask the superimposed image subjected to reprojection processing with the chroma key image subjected to the reprojection processing ([0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a virtual video feed which contains only the video imagery as projected on the CAD model), to thereby generate a composed chroma key image  (fig. 3E: binocular video feed (images) 35; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35; [0078]: a traveling matte is a mask used to determine the portions of the video feed from the binocular cameras 28 which are to be removed and replaced by video images), and 
the head-mounted display includes 
a second reprojection section ([0017]: onboard processor) configured to convert the captured real space image (binocular video feed of the physical environment, fig. 3B) such that the captured real space image matches the new viewpoint position or line-of-sight direction ([0017]: The onboard processor includes a video process which aligns the CAD model with the binocular video feed and creates a traveling matte using 
a second superimposing section (compositor, fig. 7, [0058] and [0079]) configured to compose the captured real space image (binocular video feed of the physical environment, fig. 3B)) subjected to the reprojection processing by the second reprojection section with the composed chroma key image (fig. 3E: binocular video feed (images) 35) that is transmitted from the image generation device, to thereby generate an augmented reality image (final augmented reality image, fig. 3F; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35, which contains video graphic images, which are then composited with the video feeds from the binocular cameras 28. Compositing the binocular video graphic images video feed 35 replaces, on a pixel for pixel basis, the parts of physical reality imaged in fig. 3B to create the final augmented reality presented to the trainee on the binocular display 30 as shown in fig. 3F; [0079]: A compositor is defined as a processor such as the onboard processor 36 or the server 19 running a video compositing software connected to the binocular video feed 62, 64 of the physical environment, and connected to the source of video game imagery mapped to the physical environment, the compositor forming the source of composited video, wherein the supply of binocular video feed of the physical environment is combined through a traveling matte formed by those portions of the physical environment marked or identified as described with respect to FIGS. 3A-3F or by visual signatures which are 
As noted above, Rublowsky describes various components for performing the steps as outlined above, where some components may perform multiple steps, however, it would have been obvious to one of ordinary skill in the art that the system may have separate, distinct components for performing each step as outlined, yielding predictable results, without changing the scope of the invention. Moreover, the mere fact that a given structure is integral does not preclude its consisting of various elements. See Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969).
Regarding claim 5, Rublowsky teaches an image generation system (augmented reality system, [0003]) comprising: 
a head-mounted display (headset 27 with binocular display 30, fig. 4; [0051]: headset combines binocular cameras 28 mounted in front of a binocular display 30); and 
an image generation device (processor 36; [0051]: An onboard processor 36 and a communication system 38 form a functional part of the headset 27; computer 70 comprising onboard processor 36, fig. 7),
wherein the image generation device includes 
a first superimposing section (compositor, fig. 7 and [0079]) configured to superimpose a computer graphics image (CAD model with static or dynamic game graphics as shown in fig. 3D; CAD model with video imagery, [0083]) on a captured real space image that is transmitted from the head-mounted display (binocular video feed as 
a chroma key generation section (matte processor, fig. 7 and [0078]) configured to generate a chroma key image (traveling matte or mask; fig. 3C; [0057]: The CAD model view is subtracted from the binocular camera 28 view using machine vision techniques to identify the outlines of objects which are in the binocular camera view but not in the CAD model of the physical environment 20. The identified outlines of the objects are filled in to create a real-time binocular traveling matter 31 shown in fig. 3C; [0060]: The traveling matte 31 can also be produced by identifying within the imagery of the physical environment 20 produced by the binocular cameras 28 those portions of surfaces in the CAD model which have been virtualized, i.e. to which game imagery is applied, and which are visible to the binocular cameras 28; [0062]: Using chroma keying is one approach to solving the problem of identifying the physical structures 47 and trainees in the physical environment 20 … Chroma keying is accomplished by coloring the physical environment with one or more selected colors which are evenly illuminated. 
a composing section (matte processor and compositor, fig. 7, [0058] and [0079]) configured to mask the provisional superimposed image with the chroma key image ([0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a virtual video feed which contains only the video imagery as projected on the CAD model), to thereby generate a composed chroma key image (fig. 3E: binocular video feed (images) 35; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35; [0078]: a traveling matte is a mask used to determine the portions of the video feed from the binocular cameras 28 which are to be removed and replaced by video images), and
the head-mounted display includes 
a first reprojection section ([0017]: onboard processor) configured to convert the captured real space image (binocular video feed of the physical environment, fig. 3B) such that the captured real space image matches the new viewpoint position or line-of-sight direction ([0017]: The onboard processor includes a video process which aligns the CAD model with the binocular video feed and creates a traveling matte using machine vision techniques to compare the CAD model with the binocular video feed and to identify objects in the video feed which are not in the CAD model; [0089]: The 
a second reprojection section ([0017]: onboard processor) configured to convert the composed chroma key image (traveling matte or mask, fig. 3C) that is transmitted from the image generation device such that the composed chroma key image matches a new viewpoint position or line-of-sight direction  ([0017]: The onboard processor includes a video process which aligns the CAD model with the binocular video feed and creates a traveling matte using machine vision techniques to compare the CAD model with the binocular video feed and to identify objects in the video feed which are not in the CAD model; [0089]: The videogame engine, or videogame imagery comprises a computer program which generates images which may be displayed on the binocular display 20, or any digital or video display, the images are normally in the form of a computer model of the virtual world, which may be static or dynamic and which may change as a virtual viewpoint is changed; claim 13: imaging the physical environment with a device which captures a binocular video feed corresponding to a viewpoint of a trainee within the physical environment and replacing the marked portions visible in the binocular video feed corresponding to the viewpoint of the trainee within the physical environment with images from a game engine to create a composited video feed showing portions of the physical environment and the images from a game engine; claim 14: creating a three-dimensional computer model of the physical environment, including the marked portions of the physical environment; supplying video game imagery to fill at least one of said marked portions in the composited video feed; processing the three-dimensional computer model and video game imagery so as to be 
a second superimposing section (compositor, fig. 7, [0058] and [0079]) configured to compose the captured real space image (binocular video feed of the physical environment, fig. 3B)) subjected to the reprojection processing by the first reprojection section with the composed chroma key image subjected to the reprojection processing by the second reprojection section (fig. 3E: binocular video feed (images) 35), to thereby generate an augmented reality image (final augmented reality image, fig. 3F; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35, which contains video graphic images, which are then composited with the video feeds from the 
As noted above, Rublowsky describes various components for performing the steps as outlined above, where some components may perform multiple steps, however, it would have been obvious to one of ordinary skill in the art that the system may have separate, distinct components for performing each step as outlined, yielding predictable results, without changing the scope of the invention. Moreover, the mere fact that a given structure is integral does not preclude its consisting of various elements. See Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969).


Claim(s) 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rublowsky, and further in view of Sato (US 6445815).
Regarding claim 8, Rublowsky does not explicitly teach wherein the chroma key generation section determines a positional relation of a virtual space object to generate the chroma key image.
Sato teaches wherein the chroma key generation section determines a positional relation of a virtual space object (comparing the depth image of CG image with the depth image of real space) to generate the chroma key image (mask image; fig. 16 and col. 14 lines 1-29: depth image of CG data … processor 304 compares the depth of a CG image to be displayed and that of the real space in units of pixels, generates a mask image in which “0” is set in all pixels corresponding to real depths smaller than the CG depths, and “1” is set in other pixels, and outputs that image to the mask processor 303. Zero pixel value of a given coordinate position on the mask image means that a CG figure rendered at the identical coordinate position on a CG image is located behind an object in the real space … The mask processor 303 mask-processes the CG image on the basis of the mask image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sato’s knowledge of generating a mask using depth values of a CG image and modify the system of Rublowsky’s because such a system provides augmented reality free from any conflict between the real space and CG image (col. 14 lines 30-36).
Regarding claim 9, Rublowsky does not explicitly teach wherein the chroma key generation section determines a positional relation between a real space object and the virtual space object to generate the chroma key image.

Regarding claim 10, Rublowsky does not explicitly teach wherein the chroma key generation section performs the chroma key processing on the computer graphics image on a basis of depth information regarding the captured real space image, to thereby generate the chroma key image.
Sato teaches wherein the chroma key generation section performs the chroma key processing on the computer graphics image (grayscale or color image, fig. 17) on a basis of depth information regarding the captured real space image (comparing the depth image of CG image with the depth image of real space), to thereby generate the chroma key image (mask image; fig. 16 and col. 14 lines 1-29: depth image of CG data … processor 304 compares the depth of a CG image to be displayed and that of the real space in units of pixels, generates a mask image in which “0” is set in all pixels 
Regarding claim 13, Rublowsky teaches an image generation device (augmented reality system, [0003]) comprising:
a rendering section (compositor, fig. 7 and [0079]) configured to render a virtual space object to generate a computer graphics image (CAD model with static or dynamic game graphics as shown in fig. 3D; [0080]: The 3D model (i.e. the CAD model) is rendered; [0081]: the virtual model (i.e., the CAD model) is rendered into a texture (V); CAD model with video imagery, [0083]); 
a chroma key generation section (matte processor, fig. 7 and [0078]) configured to generate a chroma key image (traveling matte or mask; fig. 3C; [0057]: The CAD model view is subtracted from the binocular camera 28 view using machine vision techniques to identify the outlines of objects which are in the binocular camera view but not in the CAD model of the physical environment 20. The identified outlines of the objects are filled in to create a real-time binocular traveling matter 31 shown in fig. 3C; 
a composing section (matte processor and compositor, fig. 7, [0058] and [0079]) configured to mask the provisional superimposed image (fig. 3D) with the chroma key image (fig. 3C) ([0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a virtual video feed which contains only the video imagery as projected on the CAD model) to generate a composed chroma key image (fig. 3E: binocular video feed (images) 35; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35; [0078]: a traveling matte is a mask used to determine the portions of the video feed from the binocular cameras 28 which are to be removed and replaced by video images; 
However, Rublowsky does not explicitly teach wherein the chroma key generation section determines a positional relation between a real space object and the virtual space object to generate the chroma key image.
Sato teaches wherein the chroma key generation section determines a positional relation between a real space object and the virtual space object (comparing the depth image of CG image with the depth image of real space) to generate the chroma key image (mask image; fig. 16 and col. 14 lines 1-29: depth image of CG data … processor 304 compares the depth of a CG image to be displayed and that of the real space in units of pixels, generates a mask image in which “0” is set in all pixels corresponding to real depths smaller than the CG depths, and “1” is set in other pixels, and outputs that image to the mask processor 303. Zero pixel value of a given coordinate position on the mask image means that a CG figure rendered at the identical coordinate position on a CG image is located behind an object in the real space … The mask processor 303 mask-processes the CG image on the basis of the mask image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sato’s knowledge of generating a mask using depth values of a CG image and modify the system of Rublowsky’s because such a system provides augmented reality free from any conflict between the real space and CG image (col. 14 lines 30-36).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rublowsky, and further in view of Haraden et al. (US 2018/0275748, hereinafter Haraden).
Regarding claim 12, Rublowsky teaches wherein the composing section (matte processor and compositor, fig. 7, [0058] and [0079]) masks the provisional superimposed image (fig. 3D) with the chroma key image (fig. 3C), to thereby generate the composed chroma key image (fig. 3E: binocular video feed (images) 35) ([0018]: The video processor then takes the CAD model on which the video imagery has been written, either on the onboard processor or the exterior server, and creates a virtual video feed which contains only the video imagery as projected on the CAD model; [0058]: The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28 shown in fig. 3D, to create a binocular video feed (images) 35; [0078]: a traveling matte is a mask used to determine the portions of the video feed from the binocular cameras 28 which are to be removed and replaced by video images).
However, Rublowsky does not explicitly teach a post-processing section configured to perform post-processing on the provisional superimposed image.
Haraden teaches a post-processing section (e.g. graphics rendering engine(s) 140 (e.g. layer creation component 230 with rendering component 240)) configured to perform post-processing on the provisional superimposed image ([0067]: to ensure the layers are properly visualized in the scene, (e.g. to ensure that the layers are visualized with correct depth and orientation with regard to one another), the computer system applies one or more transformations to one or more of the layers, where the one or 
Rublowsky contains a “base” device of using provisional superimposed image which the claimed invention can be seen as an “improvement” in that the provisional superimposed image is subjected to post-processing.
Haraden contains known technique of performing post-processing on the provisional superimposed image ([0067]) that is applicable to the “base” device.
Haraden’s known technique of performing post-processing on the provisional superimposed image ([0067]) would have been recognized by one skilled in the art as applicable to the “base” device of Rublowsky and the results would have been predictable and resulted in using the provisional superimposed image subjected to post-processing which results in an improved device. Therefore, the claimed invention would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cote et al. (US 2013/0321674) describes a second plurality of line buffers configured to store lines of chroma component image data; a vertical chroma scaler and a horizontal chroma scaler to scale and correct for geometric 
Su et al. (US 2019/0110054) describes the chroma backward reshaping cost function being used to generate the chroma backward reshaping mapping; searching for an optimized value of the scaling factor that minimizes a distortion between one or more reconstructed images generated based at least in part on the chroma backward reshaping mapping and the one or more input images.
Provonost et al. (US 2018/0268512) describes the compositor is responsible for the last stage re-projection (e.g., the distortion of the final image to take into account head movement that occurred between the final scene was generated and the time it is being displayed by the display device).
Knorr et al. (US 201/0176483) describes the virtual objects can be rendered with simulated imaging parameters (e.g. distortion, chromatic aberrations, etc.) consistently with the camera image of the real environment.
Parker et al. (US 2016/0364904) describes while the pre-distortion of the textures by the application processor may reduce size of the framebuffer used to store the distorted textures compared to the undistorted textures of the EDS process, the process of pre-distorting and then undistorting requires additional memory access and computations by both the application processor and the compositor.
Rublowsky describes drift in the inertial platform can be corrected using the tracking cameras and the tracking landmarks, or with the binocular cameras based on any misalignment of the camera output images and the CAD model. 
Kaufman et al. (US 2011/0187707) describes the processing of image data includes a process to reduce radial distortion introduced by a fish eye lens.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, none of the cited prior art references teach either individually or in combination, the limitation “a distortion processing section configured to perform distortion processing on the provisional superimposed image and the chroma key image, wherein the composing section masks the provisional superimposed image subjected to the distortion processing with the chroma key image subjected to the distortion processing, to thereby generate the composed chroma key image.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/           Primary Examiner, Art Unit 2612